Citation Nr: 1757480	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-38 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a bilateral foot disability, to include flat feet and plantar fasciitis.

3.  Entitlement to service connection for a back disability, to include lumbar strain and to include as secondary to a foot disability.

4.  Entitlement to service connection for a bilateral knee disability, characterized as chronic knee pain and to include as secondary to a foot disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Marine Corps from October 1989 to October 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision (mailed in April 2009) of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right eye injury, back pain (claimed as spinal pain), bilateral flat feet (claimed as fallen arches), bilateral knee pain, and depression (also claimed as anger).  The appellant timely appealed the decision with a notice of disagreement received by VA in August 2009.  After the RO issued a statement of the case in August 2010, the appeal was perfected with the appellant timely filing a substantive appeal in September 2010.

In June 2014, the Veteran filed a claim for service connection for PTSD.  The claim was denied by the RO in March 2015.  PTSD is reasonably encompassed by his claim for service connection for adjustment disorder with depression, also claimed as anger. The issue has been reclassified accordingly.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (per curiam).

The appellant and the appellant's spouse testified before the undersigned Veterans Law Judge at a July 2017 videoconference hearing.  A hearing transcript has been associated with the claims file and reviewed.

At the July 2017 hearing and in written lay statements submitted at the hearing, the appellant appears to have raised the issue of entitlement to service connection for a memory disorder, to include Korsakoff syndrome.  The appellant is advised that those statements do not meet the standards of an intent to file (38 C.F.R. § 3.155(b) (2017)) or those of a complete claim under (38 C.F.R. § 3.160(a)).  The agency of original jurisdiction (AOJ) should notify the appellant as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issues on appeal.

With respect to the issue of entitlement to service connection for a right eye disability, at the July 2017 Board hearing the Veteran reported dry eyes and using eye drops, and service treatment records reflect a right eye injury from which he was prescribed eye drops.  The July 2010 VA examination reflects that the Veteran eyes were clear and quiet with normal ocular health status and normal anatomical condition of the eyes.  It was noted that the Veteran had complaints of light sensitivity.  The RO denied service connection because there was no permanent residual or chronic disability (despite the in-service treatment).  While the evidence is insufficient to grant service connection, competent evidence of the Veteran's dry eyes (possible current disability) coupled with service records of an in-service right eye injury in July 1991 indicate a possible relationship such that VA should provide an additional opinion in this case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

With respect to the issue of entitlement to service connection for a bilateral foot disability, the Veteran's December 1988 entrance examination report indicates an abnormal foot (a minor foot plantar).  He is therefore not presumed sound on entrance as to this, and 38 U.S.C. § 1153 applies.  Pursuant to section 1153, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  In such claims the veteran (the evidence of record) must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153).  The government must show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b).

In addition, in the July 2017 Board hearing the Veteran indicated he has been receiving physical therapy for pain in his feet, but no physical therapy records could be located in the claims file.  The Veteran indicated at the hearing that he receives treatment from VA.  As such, the Board finds that an addendum is necessary to address, and to consequently provide an opinion on the etiology any other feet disabilities, to include considering any physical therapy records produced.

With respect to the issue of entitlement to service connection for a back disability, a VA examiner diagnosed lumbar sprain in July 2010.  A nexus opinion was provided, but the rationale was scant.  Additionally, in a November 2008 statement, the Veteran indicated that his fallen arches have caused his back pain.  Accordingly, an addendum is necessary to address whether the Veteran's lumbar strain is proximately due to or the result of (caused) or worsened beyond its natural progression (aggravated) by any foot disability.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.

With respect to the issue of entitlement to service connection for a bilateral knee disability, VA treatment records reflect the Veteran has chronic knee pain, and at the July 2017 Board hearing the Veteran stated he was treated in service for worn-down knees and prescribed pain medication due to constant marching with a pack on his back.  While the evidence is insufficient to grant service connection, competent evidence of the Veteran's chronic knee pain, coupled with his competent testimony of in-service wear-down of his knees, does indicate a possible relationship such that VA should provide an examination and opinion regarding the knees.  McLendon, 20 Vet. App. at 81-83.  Moreover, in his August 2009 notice of disagreement, the Veteran contended that his bilateral knee disability was also caused by flat feet.  Accordingly, the VA examination should also address whether any knee disability is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by any foot disability.  Allen, 7 Vet. App. at 448-49; 38 C.F.R. § 3.310.

Furthermore, the appellant indicated at the July 2017 Board hearing that doctors treating him have made statements that the four physical conditions mentioned above are extenuating circumstances from his time in service.  The current medical records in the claims file do not reflect such statements were made.  The Veteran should be afforded an opportunity to provide medical records reflecting such statements.

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with depression, in July 2017 the Veteran filed a completed VA Form 21-0781 describing two stressful incidents involving rescue missions and direct combat.  The Veteran's stressors involving fears of hostile military or terrorist activity need to be confirmed as stressors of PTSD by a VA psychiatrist or psychologist, as required by 
VA regulation.  38 C.F.R. § 3.304(f)(3).

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding, pertinent VA treatment records from November 2016 to the present.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for 
VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 to authorize any private medical provider, including any who indicated a connection between his disabilities and service and any physical therapy records for pain in his feet, to disclose and release to VA information on his treatment, and then request those medical records from the private medical providers.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, request the VA psychologist who conducted the December 2014 VA psychological examination to review the claims file.  If the December 2014 VA psychologist is unavailable, then another VA psychologist or psychiatrist should be requested to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

 a.  Is any acquired psychiatric disorder shown or treated at any time during the claim period (from November 2008 to the present), to include PTSD and adjustment disorder with depression, at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not (50 percent or greater probability) show that any psychoses disorders manifested within one year of the Veteran's separation from service in October 1993?

 b.  If the Veteran met the criteria for a PTSD diagnosis at any time during the claim period (from November 2008 to the present), please identify the stressors upon which the diagnosis is based, to include address those referenced on the July 2017 VA Form 21-0781.

The examiner should comment on whether the Veteran meets diagnostic criteria under the DSM-5 criteria.

Consider all lay and medical evidence, including the December 2014 VA psychological examination and the March 2015 addendum to that examination.  Consider also all private treatment records.  Moreover, consider the Veteran's claimed stressors as outlined in the July 2017 VA Form 21-0781.

Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the July 2010 VA examination of the feet to review the claims file.  If the July 2010 VA examiner is unavailable, then another appropriate clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

 Did any noted plantar disability increase in severity during the Veteran's active duty service?  See the December 1988 entrance examination indicating the Veteran has had minor plantar and his treatment in service for left foot pain.

 If so, is there clear and unmistakable evidence that such increase in plantar disability was due to the natural progress of the condition?

 If not, is any foot disability (other than the plantar disability) shown or treated at any time during the claim period (from October 2008 to the present) at least as likely as not (50 percent or greater probability) related to active service?

Consider all lay and medical evidence, to include any physical therapy records in the claims file and the July 2010 VA examination.  

Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  After all development has been completed and returned from steps 1 and 3 above, request the VA examiner who conducted the July 2010 VA examination of the back to review the claims file.  If the July 2010 VA examiner is unavailable, then another appropriate clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

a.  Is any back disability, to include lumbar strain, shown or treated at any time during the claim period (from October 2008 to the present) at least as likely as not 
(50 percent or greater probability) related to active service, to include due to falling down the stairs during service?  If not, does the record at least as likely as not (50 percent or greater probability) show that any back disability manifested within one year of the Veteran's separation from service in October 1993?

b.  Is any back disability, to include lumbar sprain, shown or treated at any time during the claim period (from October 2008 to the present) at least as likely as not 
(50 percent or greater probability) caused by any foot disability?

 c.  Has any back disability, to include lumbar strain, shown or treated at any time during the claim period (from October 2008 to the present) at least as likely as not 
(50 percent or greater probability) been aggravated by any foot disability?  If aggravation is found, provide baseline levels of the back disability prior to aggravation.

Consider all lay and medical evidence, to include the July 2010 VA examination.  Consider also service treatment records reflecting complaints of back pain due to falling and his in-service assessment with a sacral spinal nerve 2 contusion.

Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

5.  After all development has been completed and returned from steps 1 and 3 above, schedule the Veteran for an examination of his knees.  (If the Veteran fails to report to the examination, then have an appropriately qualified 
VA examiner answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

a.  Is any knee disability shown or treated at any time during the claim period (from October 2008 to the present) at least as likely as not (50 percent or greater probability) related to active service, to include due to marching with a backpack?  If not, does the record at least as likely as not (50 percent or greater probability) show that any knee disability manifested within one year of the Veteran's separation from service in October 1993?

b.  Is any knee disability shown or treated at any time during the claim period (from October 2008 to the present) at least as likely as not (50 percent or greater probability) caused by any foot disability?

 c.  Has any knee disability shown or treated at any time during the claim period (from October 2008 to the present) at least as likely as not (50 percent or greater probability) been aggravated by any foot disability?  If aggravation is found, provide baseline levels of the knee disability prior to aggravation.

Consider all lay and medical evidence, to include VA treatment records reflecting chronic knee pain.  Consider also the Veteran's contentions that his knee ligaments or cartilage had been worn down in service due to constant marching with a pack on his back.

Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

6.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination of his right eye.  (If the Veteran fails to report to the examination, then have an appropriately qualified VA examiner answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

a.  Is any right eye disability shown or treated at any time during the claim period (from October 2008 to the present) at least as likely as not (50 percent or greater probability) related to active service, to include dry eyes?  If not, does the record at least as likely as not (50 percent or greater probability) show that any right eye disability manifested within one year of the Veteran's separation from service in October 1993?

Consider all lay and medical evidence, to include the Veteran's contentions that he has dry eyes and is using eye drops.  Consider also service treatment records reflecting a right eye injury and the July 2010 VA examination.  Moreover, consider May 2013 and July 2013 VA treatment records indicating normal right eye symptoms.

Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

7.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

